Case: 4:12-cv-00202-JCH Doc. #: 252 Filed: 09/13/19 Page: 1 of 7 PageID #: 1394



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION


A.B.S., as surviving daughter of deceased                 )
ANTHONY L. SMITH, and a minor, by                         )
and through her next friend CHRISTINA                     )
WILSON,                                                   )
                                                          )
             Plaintiff,                                   )
                                                          )
       vs.                                                )            Case No. 4:12CV202 JCH
                                                          )
BOARD OF POLICE COMMISSIONERS,                            )
et al.,                                                   )
                                                          )
             Defendants.                                  )


                                     MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff A.B.S.’s Motion to Enforce Settlement, filed

April 24, 2019. (ECF No. 228). The motion is fully briefed and ready for disposition.

        By way of background, this lawsuit was initiated in 2012, and involves claims brought

pursuant to 42 U.S.C. § 1983 and the Missouri Wrongful Death Statute against former City of St.

Louis Police Officer Jason Stockley (“Stockley”), and the St. Louis Board of Police

Commissioners (the “Board”). Plaintiff A.B.S., the minor daughter of Anthony Lamar Smith

(“Decedent”), alleged that Stockley used excessive force when he fatally wounded her father

following a police pursuit on December 20, 2011. Following the shooting, a Taurus revolver

recovered from the vehicle driven by Decedent was seized as evidence, and samples were taken

for DNA testing.          Decedent’s mother, Annie Smith (“Smith”), was granted permission to

intervene in the underlying action in March, 2013.1


1 Immediately upon being granted leave to intervene, Smith asked that the Court order a paternity test on A.B.S.

                                                      -- 1 --
Case: 4:12-cv-00202-JCH Doc. #: 252 Filed: 09/13/19 Page: 2 of 7 PageID #: 1395



        The parties mediated the underlying action in June, 2013, and settled all claims. A.B.S.

and Smith each took a share of the settlement proceeds.

        On December 18, 2017, A.B.S. filed a Motion to Re-Open Discovery, Motion for Show

Cause Hearing, and Motion for Sanctions (the “motion”). A.B.S. asserted there were intentional

abuses of the federal discovery process by Defendants and their counsel, with respect to the lab

results on the DNA recovered from the revolver. A.B.S. did not ask that the underlying lawsuit

and settlement be reopened; instead, she requested sanctions against Defendants and/or their

counsel for their abuse of the discovery process.

        The Court entered a scheduling order with respect to the motion on April 9, 2018,

ordering referral to alternative dispute resolution (“ADR”) from August 1, 2018, to September

14, 2018. The Court further ordered supplemental briefing on the motion between August 24,

2018, and September 24, 2018, and set the matter for a hearing on October 9, 2018.

        On May 8, 2018, Smith’s current counsel, Jermaine Wooten of the Legal Solution Group,

LLC, entered his appearance for Smith.2 On October 16, 2018, A.B.S.’s attorney filed a notice

of settlement. On December 6, 2018, however, A.B.S. and Defendants (collectively “Movants”)

filed a Joint Motion for Approval of Settlement, Entry of Judgment and Sanctions. In their joint

motion, Movants asserted Smith did not participate in pre-settlement discovery or mediation in

the underlying case, nor was she a party to the Motion to Re-Open Discovery, Motion for Show

Cause Hearing and Motion for Sanctions. Movants further maintained that although he received

all filings in this matter subsequent to his entry of appearance on May 8, 2018, Mr. Wooten did

not participate in the discovery process or mediation regarding the motion. Only after Movants


The Court granted Smith’s request, and a paternity test was performed, the results of which showed A.B.S. to be the
biological daughter of Decedent.
2 Smith previously was represented by James W. Schottel, Jr., who has never withdrawn as her attorney. Smith also
is represented by Daniel A. Dailey, of Kingdom Litigators, Inc.

                                                      -- 2 --
Case: 4:12-cv-00202-JCH Doc. #: 252 Filed: 09/13/19 Page: 3 of 7 PageID #: 1396



filed the notice of settlement on October 16, 2018, did Mr. Wooten contact the City Counselor’s

Office, requesting that a portion of the settlement proceeds be allocated to Smith. Movants

requested that Smith’s claim to the settlement proceeds, to the extent she had any, be

extinguished as a sanction for her failure to participate in the discovery and ADR process.

Movants further requested that Smith be barred from filing her own claim with respect to the

alleged discovery violation.

       During a hearing held on January 8, 2019, the Court ruled that Smith’s intervention as of

right ended when the underlying wrongful death litigation was settled and terminated. The Court

thus held Smith was not automatically entitled to a portion of the settlement proceeds. On

January 9, 2019, the Court refused to approve Movants’ proposed settlement, as the Court

declined to extinguish any potential claim Smith might have on her own behalf with respect to

the alleged discovery violation. The Court ordered the parties to submit a status report by

February 18, 2019, indicating their progress in determining the manner in which the case should

move forward, either through settlement or otherwise.

       As ordered, the parties submitted a Joint Status Report on February 18, 2019. At that

time, the parties informed the Court they had been unsuccessful in their efforts to settle the

matter, and thus requested that the case be placed back on the Court’s regular docket. The

parties further requested that Smith be granted twenty-one days to file her own claim regarding

the discovery violation.

       On February 27, 2019, the Court entered a revised scheduling order in this matter,

granting Smith until March 15, 2019, within which to seek leave to intervene in this matter as a

Plaintiff, and/or to file any motion she may have relative to any claim(s) she may assert against




                                             -- 3 --
Case: 4:12-cv-00202-JCH Doc. #: 252 Filed: 09/13/19 Page: 4 of 7 PageID #: 1397



any current or former party.            The Court further set deadlines for discovery, ADR, and

supplemental briefing.

        On March 15, 2019, Mr. Wooten filed a notice of settlement, stating the parties had

agreed in principle to settle the case, and were in the process of preparing and finalizing the

settlement documents. On April 24, 2019, however, A.B.S. filed the instant Motion to Enforce

Settlement, in which she claims that despite agreeing to the express terms of the settlement,

Smith refused to execute the Settlement Agreement. A.B.S. asks that the Court approve the

proposed settlement, the exact text of which Smith allegedly previously approved.3

                                                DISCUSSION

        Settlement agreements are favored by the courts, and this Court has the inherent power to

enforce a settlement agreement entered into by the parties in a pending case. Caleshu v. Merrill

Lynch, Pierce, Fenner & Smith, Inc., 737 F.Supp. 1070, 1086 (E.D. Mo. 1990), aff’d, 985 F.2d

564 (8th Cir. 1991). Settlement agreements are governed by basic contract principles, and in

order for a settlement agreement to be enforceable, the parties must have reached agreement on

the essential terms of the deal. Sheng v. Starkey Labs, Inc., 117 F.3d 1081, 1083 (8th Cir. 1997).

“Even if the parties have left some details for counsel to work out through further negotiation, a

legal, valid settlement agreement still exists.” McClaskey v. La Plata R-II School Dist., 2006

WL 3803686, at *8 (E.D. Mo. Nov. 7, 2006) (citing Sheng, 117 F.3d at 1083). “The party

requesting enforcement of a settlement agreement has the burden of proving its claim for relief

by clear, convincing, and satisfactory evidence.” Id. (citing Kenner v. City of Richmond Heights,



3 On May 17, 2019, Smith filed a Motion to Intervene, in which she requested leave to intervene in A.B.S.’s Motion
for Sanctions. She further requested that she be permitted to represent her own interests, as she sought both
monetary sanctions and the setting aside of the 2013 judgment. That same day, Smith filed a Motion pursuant to
Fed. R. Civ. P. 60(b)(6), requesting that the Court set aside the 2013 order approving settlement. The Court denied
Smith’s motions in an Order entered August 12, 2019.

                                                      -- 4 --
Case: 4:12-cv-00202-JCH Doc. #: 252 Filed: 09/13/19 Page: 5 of 7 PageID #: 1398



Mo., 356 F.Supp.2d 1002, 1008 (E.D. Mo. 2005), aff’d, 2006 WL 2620645 (8th Cir. Sep. 14,

2006)).

                 Once parties have settled a dispute and have agreed to settlement terms,
                 the parties cannot rescind it. In order to determine whether the parties
                 intended to be bound by the settlement prior to the execution of the written
                 documents, a court must consider the course of negotiations, agreement on
                 material terms, whether the parties described the settlement as such, and
                 whether any existing disagreements were merely technicalities.

Caleshu, 737 F.Supp. at 1086 (internal citations omitted).

          Upon consideration, the Court finds A.B.S. has met her burden of proving the existence

of a settlement agreement. A.B.S. attaches to her motion an email thread from March 15, 2019.

(ECF No. 228-1). The thread begins with Mr. Michael Schwade, attorney for A.B.S., addressing

Mr. Wooten and Mr. Dailey at 2:22 p.m. as follows:

                 I write in response to your letter of March 13, 2019. I have spoken with
                 counsel for the AGO (Attorney General’s Office) and the City. Consistent
                 with our telephone conversation this morning, propose the following
                 counteroffer to settle this matter. Annie Smith shall receive the sum of
                 $80,000 to resolve her claims against the AGO and City of St. Louis
                 arising out of the shooting death of her son by former officer Jason
                 Stockley. Half of this sum ($40,000) shall be paid to Annie Smith from
                 the prior settlement reached between Plaintiff and the Defendants, which
                 the City and the AGO have confirmed remains on the table. The
                 remaining $40,000 shall be paid to Annie Smith by the AGO. The
                 unredacted Goldsmith Report shall be released upon the execution and
                 approval (if any) of the settlement. Please discuss this offer with your
                 client and advise whether we have an agreement. I have copied counsel
                 for the City and the State on this email.

(Id., P. 3). Mr. Wooten responded that he had spoken to Smith and the parties had an agreement

“pursuant to the terms discussed earlier.” (Id., P. 2). Not satisfied, Mr. Schwade asked, “For the

avoidance of doubt as to the meaning of ‘terms discussed earlier’, is your client in agreement per

the terms of my 2:22 pm email embedded below?”, to which Mr. Wooten replied, “Yes.” (Id.).




                                                -- 5 --
Case: 4:12-cv-00202-JCH Doc. #: 252 Filed: 09/13/19 Page: 6 of 7 PageID #: 1399



As noted above, it was then Mr. Wooten who informed the Court on March 15, 2019, that the

parties had agreed in principle to settle the matter. (ECF No. 222).

         Mr. Schwade then prepared a draft of the settlement agreement, and circulated it to the

attorneys. When Mr. Schwade asked if anyone had any comments or revisions, Mr. Wooten

responded, “We are fine with the settlement agreement.” (ECF No. 228-2, P. 2). Between

March 27, 2019, and April 12, 2019, the next friend of A.B.S., the City, and the AGO executed

the settlement agreement. (See ECF No. 228-3).

         Despite the foregoing, when presented with the settlement agreement Smith refused to

sign. According to A.B.S., Smith again was questioning the paternity of A.B.S., and further was

recalcitrant to sign the agreement because she disagreed with the distribution of settlement funds.

(See ECF No. 228, P. 4). A.B.S. maintains that when her attorney indicated Smith’s actions

were unacceptable and that he would file a Motion to Enforce Settlement, “Counsel for Ms.

Smith stated he understood and did not disagree.” (Id.). Counsel for Smith spoke with Smith,

and even tried to enlist the Court’s assistance, but was unable to secure his client’s signature on

the settlement agreement.

         In her response to A.B.S.’s motion, Smith does not deny any of the foregoing; rather, she

confirms that the parties, “inclusive of Mrs. Smith, exchanged emails and phone calls relative to

settlement before reaching an agreement in principle and communicating the same to the Court

on March 15, 2019.” (See ECF No. 236, P. 3). Smith does not claim her attorneys lacked the

authority to settle on her behalf during the negotiations. Instead, she simply states that upon

seeing the terms of the settlement, Smith declined to sign the settlement documents.4



4 Smith asserts that given the contentious history between A.B.S. and Smith, the latter “questions whether Plaintiff
A.B.S.’s agreement to the settlement terms represent [Smith’s] best interest.” (ECF No. 236, P. 6). Such a claim is
nonsensical, given that Smith’s own attorneys represented her interests during the settlement negotiations.

                                                       -- 6 --
Case: 4:12-cv-00202-JCH Doc. #: 252 Filed: 09/13/19 Page: 7 of 7 PageID #: 1400



         “Even where one party ‘may now be unhappy with some or all of the terms…the fact

that a party decides after the fact that a contract is not to its liking does not provide a reason to

support that a contract was not in fact formed or to release that party from its obligation.’”

Washington v. Blunt, 2011 WL 2709833, at *2 (W.D. Mo. Jul. 12, 2011) (quoting Visiting Nurse

Ass’n, St. Louis v. VNAHealthcare, Inc., 347 F.3d 1052, 1055 (8th Cir. 2003)). Here, the Court

concludes that the course of the settlement negotiations, the agreement of material terms, the

parties’ acknowledgement of the settlement, and Smith’s submission of a pass for settlement

document, all indicate that a valid settlement agreement was reached. Caleshu, 737 F.Supp. at

1086. Smith cannot now rescind the settlement agreement, and so the Court will grant A.B.S.’s

Motion to Enforce Settlement.5 (Id.).

                                                 CONCLUSION

         Accordingly,

         IT IS HEREBY ORDERED that A.B.S.’s Motion to Enforce Settlement (ECF No. 228)

is GRANTED. The Court finds the Settlement Agreement, as set forth in Exhibit 3 to A.B.S.’s

motion (ECF No. 228-3), is in the best interests of the minor, A.B.S.

         IT IS FURTHER ORDERED that the Settlement Agreement (ECF No. 228-3) shall be

deemed a Final Judgment as of this date. The Court shall retain jurisdiction over this matter for

the purpose of enforcing the Settlement Agreement.

Dated this       13th       Day of September, 2019.



                                                           \s\ Jean C. Hamilton
                                                           UNITED STATES DISTRICT JUDGE




5 The Court declines to assess attorneys’ fees against Smith at this time.

                                                        -- 7 --
